Citation Nr: 1000267	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  05-35 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a right elbow disorder, 
characterized as degenerative joint disease (DJD).  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to 
October 1957 and from October 1957 to March 1960.

This matter is on appeal from the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge in November 2007.  A transcript of the hearing is of 
record.

This case was previously remanded by the Board in May 2008 
for further development and is now ready for disposition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).  Unfortunately, the Board 
concludes that additional development is necessary. 

As an initial matter, at his VA examination in July 2008, the 
Veteran stated that he has been receiving disability payments 
from the Social Security Administration since 1993.  The duty 
to assist includes the responsibility to obtain any relevant 
records the SSA.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (VA has duty to obtain SSA records when it has actual 
notice that the Veteran was receiving SSA benefits).  
Accordingly, these records should be obtained.  

Next, the Veteran stated in at his hearing before the Board 
in November 2007 that his right elbow disorder was 
attributable to a motor vehicle accident that occurred at the 
West Virginia-Kentucky border in the vicinity of Louisa, 
Kentucky, in 1959.  However, his service personnel records 
and statements at his November 2007 hearing suggest that he 
was absent without leave (AWOL) at the time of the accident.

The Board notes that, in order to be entitled to benefits, 
the claimed disability must be incurred while in the line of 
duty on active duty.  The requirements as to line of duty are 
not met if, at the time the injury was suffered, the Veteran 
was avoiding duty by desertion or was absent without leave 
which materially interfered with the performance of military 
duty.  38 C.F.R. § 3.1(k) & (m) (2009).

In this case, the Veteran's service personnel records 
indicate that the Veteran was declared AWOL from October 13, 
1959 until the time he surrendered to military police on 
November 12, 1959.  He was subsequently convicted of 
desertion and sentenced, via special court martial, to three 
months confinement at hard labor.  

The specific date of the motor vehicle accident was not 
identified.  Although the Veteran stated at his hearing in 
November 2007 that he was on leave at the time of his 
accident, he also stated that he was en route to turn himself 
in to military police in Ashland, Kentucky.  This evidence is 
suggests that he was AWOL at the time of the accident.  
However, the Board concludes that an attempt should be made 
to ascertain the specific date of the accident that injured 
his right elbow.  

Accordingly, the case is REMANDED for the following action:

1. Obtain SSA records, including the 
medical evidence used to determine 
disability eligibility.

2. Once obtained, the claims file, to 
include the SSA records, should be sent to 
the examiner who conducted the VA 
examination in July 2008.  The examiner is 
asked to state whether the new treatment 
records require a modification of his 
original opinion.  If so, the examiner 
should state his revised opinion.  Any 
conclusions should be accompanied with a 
thorough discussion of the reasons and 
bases for his opinion.

If the examiner who rendered the opinion 
in July 2008 is unavailable, the Veteran 
should be scheduled for a new VA 
examination.  The claims file must be made 
available for such an examination.

3.  The Veteran should be asked to provide 
any documentation related to the 1959 
motor vehicle accident.  An attempt should 
also be made to acquire any police reports 
of the motor vehicle accident that may be 
retained by the municipalities in Louisa, 
Kentucky, and Fort Gay, West Virginia.  

4.  Thereafter, the RO should readjudicate 
the claim on appeal.  If the claim remains 
denied, the Veteran should be provided 
with a supplemental statement of the case 
(covering all evidence received since 
issuance of the January 2009 supplemental 
statement of the case), and he should be 
given an opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


